Appeals from two orders of the Family Court of Saratoga County (Ferradino, J.), entered July 13, 1993, which adjourned in contemplation of dismissal *989petitioner’s applications, in two proceedings pursuant to Family Court Act article 10, to adjudicate respondents’ children to be neglected.
Upon review of the record, we conclude that Family Court did not err in adjourning the matter in contemplation of dismissal. The record indicates that, while the Law Guardian did express concern over the use of an adjournment in contemplation of dismissal, he nevertheless tacitly consented to such an order. All other issues raised by the parties are either moot or have been rendered academic by the court’s decision herein.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the orders are affirmed, without costs.